The defendant, as lessee of the third floor of a building belonging to the plaintiff, constructed a partition across the *same, for.the purpose of subletting a part thereof, the upper part being of glass and the lower part being of wood fitting into the groove of a cleat which was nailed to the floor. At the edges and at the top it was wedged but not otherwise fastened to the walls or the ceiling, and coul'd easily be removed without doing any substantial injury to the building.
Held: The nature of the article affixed, the relation of landlord and tenant, the structure and mode of annexation, and the purpose or use for subletting a portion of the floor space, show-no intention to make the partition a permanent accession to the freehold. Teaff v. Hewitt, 1 O. S., 511; Brown v. Wallis, 115 Mass., 156.
Injunction dissolyed and.petition dismissed,